Citation Nr: 1430836	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-47 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial higher rating for a psychiatric disability, to include posttraumatic stress disorder (PTSD), rated as 30 percent disabling for the period prior to April 26, 2010, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  He served in the Republic of Vietnam from July 1970 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008, April 2009, and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2012, the Board remanded the Veteran's claim for additional development.  The requested development is now complete and, thus, appellate review may proceed.


FINDINGS OF FACT

1.  From the effective date of service connection (October 26, 2007) through April 25, 2010, the Veteran's psychiatric disorder most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

2.  At no time prior to April 26, 2010, including the period from October 26, 2007, to April 25, 2010, was the Veteran's psychiatric disorder productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

3.  At no time since the effective date of service connection, including the period from April 26, 2010, to the present, has the Veteran's psychiatric disorder approximated a level of occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

4.  At no time since the effective date of service connection, including the period from April 26, 2010, to the present, has the Veteran's psychiatric disorder been productive of total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  From October 26, 2007, through April 25, 2010, the criteria for an initial rating in excess of 30 percent for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Since April 26, 2010, the criteria for a disability rating in excess of the 50 percent currently assigned for the Veteran's psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, service connection has been granted and an initial disability rating and effective date have been assigned.  As such, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Because service connection for the Veteran's mental disorder has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In light of the above, the Board finds there has been compliance with the duty to notify in this case. 

The Board likewise finds that there has been compliance with the VCAA duty to assist.  In this regard, the Board observes that the Veteran's service and post-service treatment records have been associated with his claims file.  He has not contended, and the record has not otherwise shown, that any other service or post-service records remain outstanding that are necessary to decide his claim.

In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him multiple VA examinations in support of his claim.  Notably, he has not contested the validity of those examinations, although the Veteran has expressed disagreement with findings contained in the VA examination report.  Nevertheless, he has not alleged, and the record has not otherwise shown, that it is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (finding that VA must provide an examination that is adequate for rating purposes). 

Additionally, there is nothing in the record that indicates that this service-connected disability has worsened since it was last examined.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995) (holding that the mere passage of time is not a sufficient basis to remand for a new VA examination in an increased rating claim where there is no evidence that the underlying disability has worsened in severity).  As such, the Board considers it unnecessary to obtain a new examination or opinion with respect to that issue.  See Barr v. Nicholson, 21 Vet. App. at 310-11.  

Accordingly, the Board finds that there has been substantial compliance with the terms of its prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instruction met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Moreover, absent any evidence to the contrary, the Board finds that the duties to notify and assist have been satisfied with respect to the Veteran's psychiatric disorder claim such that appellate review of that issue may now proceed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Increased Schedular Rating

The Veteran contends that, since the date of service connection, his psychiatric disorder has been more severe than indicated by his currently assigned ratings and that increased disability evaluations are therefore warranted.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient psychiatric symptoms, which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2013).

A 30 percent rating is assigned for psychiatric symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board must consider all symptoms of a service-connected psychiatric disorder that limit occupational and social functioning, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013).  

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

As discussed, the Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.

In this case, the Board finds that higher ratings are not warranted as explained below.  


October 26, 2007, to April 25, 2010

The Veteran contends that his PTSD symptoms from the period prior to April 26, 2010, warrant an initial rating higher than the 30 percent evaluation.  

The Veteran has received treatment for PTSD from the VA since August 2007.  The only treatment of record, prior to April 26, 2010, for the Veteran's mental health symptoms has been provided on an outpatient basis.  According to his treatment records, the Veteran was seen in September 2007, November 2007, and February 2008, prior to the RO's July 2008 rating decision.  At each of these appointments the Veteran reported relatively the same symptoms: chronic sleep impairment most nights (including insomnia, trouble staying asleep and nightmares); irritability and difficulty managing anger; intrusive distressing thoughts; vivid flashbacks; avoidance of thoughts, feeling, people and places that trigger memories; social anxiety; significant hypervigilance and startle response to loud noises.  The July 2008 rating decision granted service connection with an evaluation of 30 percent effective October 26, 2007. 

Following the July 2008 rating decision, a VA examination on April 2009, noted that the Veteran was neatly groomed, cooperative, his mood was good and his affect was appropriate.  The Veteran had a sleep impairment that improved due to medication.  The Veteran denied any current suicidal or homicidal ideation.  Further, the Veteran denied having hallucinations, panic attacks, obsessive/ritualistic behavior, delusions and episodes of violence.  The Veteran demonstrated persistent symptoms of increased arousal, including difficulty falling and staying asleep, outburst of anger, and difficulty concentrating.  Additionally, the Veteran displayed avoidance of adverse stimuli.  However, he did not exhibit any other significant behavioral or cognitive abnormalities.  The Veteran noted that he was currently in a romantic relationship and maintained strong ties with his two sons.  The Veteran had no contact with his daughter for one year as a result of his moodiness.  Notably, the Veteran demonstrated normal memory, average intelligence, good judgment, good insight, good orientation, but easily distracted.  The mental status evaluation revealed appropriate appearance, intact memory, linear thought process, and fair insight.  The VA examiner diagnosed the Veteran with PTSD and noted a GAF score of 50.

VA treatment records dated in June 2009 document the Veteran's report that he experienced less frequent nightmares, minor depression, irritability, and anxiety.  Further, the examiner noted that the Veteran has maintained employment, but his quick temper and irritability has limited his job opportunities.  The evaluating clinician assigned a GAF score of 55.  

Subsequent VA mental health treatment record dated September 2009 noted that the Veteran began a new job at the VAMC with the housekeeping service and was working hard to prove himself.  The Veteran reported feeling less depressed and volatile.  The Veteran reported that sleep was adequate with treatment.  Additionally, the Veteran re-established contact with his daughter after two years of no contact, due to the Veteran's quick temper.  The Veteran reported problems with trust, nightmares, depression when not busy, hyperarsoual symptoms, avoids reminders of trauma and feeling alienated emotionally.  Based on the foregoing clinical interview and mental status evaluation, the September 2009 VA examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 55.

In a letter dated October 2009, the Veteran's co-worker provided lay evidence that the Veteran told her that he feels like everybody hates him and are against him.  Further, the Veteran also submitted a statement dated October 2009, stating that his disabilities have made it hard for him to perform and that he does not expect to be promoted.  

Despite his reports of occupational and social impairment due to his PTSD, the evidence summarized above shows that, the Veteran's chronic sleep impairment, episodic anxiety, and occasional panic attacks, in tandem with his combat-related dreams and flashbacks, exaggerated startle responses, and residual feelings of aggression were all consistent with the criteria for a 30 percent evaluation, prior to April 26, 2010.  As previously noted, such criteria expressly contemplate anxiety, suspiciousness, panic attacks, and chronic sleep impairment, but nevertheless also encompass the general ability to function satisfactorily, as the Veteran was shown to do throughout these early stages of his appeal.  Accordingly, the Board finds that for the period extending from the date of service connection until April 25, 2010, the Veteran's psychiatric disorder warranted a disability rating of 30 percent under DC 9411.

Conversely, the Board finds that a rating in excess of 30 percent was not warranted at any point in the appeal prior to April 26, 2010.  Indeed, at no time during this period did the Veteran display moderate to severe occupational and social impairment.  Nor did he exhibit acute suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; or any of the other pronounced behavioral and cognitive symptoms contemplated by the criteria for 50, 70, and 100 percent evaluations under the schedule for rating mental disorders.  To the contrary, while admitting to bouts of  depression, conflict with his daughter, and agitation in interpersonal interactions, the Veteran denied any active intent to harm himself or others.  He also professed to have an improving relationship with his daughter and to maintain strong relationships with his girlfriend, his other children, grandchildren and his work, thereby signaling that he was not significantly isolated.  Objective findings revealed thought processes that were logical coherent and organized.  His speech was clear and understandable and the examiner noted no evidence of hallucinations, delusions, or loosening of associations.  

In sum, the Veteran has not demonstrated the particular symptoms associated with higher percentages, or others of similar severity, frequency, and duration.  Accordingly, the Board finds that, prior to April 26, 2010, the Veteran's psychiatric signs and symptoms were most nearly approximated by the schedular criteria for an evaluation of 30 percent, but not higher.

Based on the evidence, the Board finds the Veteran's mental disorder symptoms most nearly approximate the 30 percent evaluation assigned for the appeals period from October 26, 2007 to April 25, 2010.

April 26, 2010 to the Present

The Veteran was admitted for inpatient treatment on April 26, 2010, for stabilization of depression and PTSD.  This is the earliest date the evidence demonstrates a worsening of the Veteran's PTSD symptoms.  The worsening symptoms included vivid flashbacks of seeing Vietnam soldiers, nightmares, increased irritability and feeling depressed.

The most relevant evidence during this final stage of the appeal is an October 2012 VA examination report that shows that the Veteran has met the full multiaxial criteria for an Axis I DSM-IV diagnosis of PTSD, dysthymic disorder, undifferentiated somatoform disorder, and Axis II DSM-IV diagnosis of obsessive-compulsive personality traits.  The October 2012 VA examiner has opined that the Veteran currently exhibits a depressed mood, anxiety, suspiciousness, difficulty falling or staying asleep, a hyperstartle response, mild memory loss and panic attacks that occur weekly or less often.  

In addition to the above symptoms, the October 2012 examiner has observed that the Veteran continues to have difficulty establishing and maintaining work and social relationships, adding that, by his own account, he occasionally argues with coworkers and frequently loses his temper.  Nevertheless, the examiner has observed that the Veteran is currently employed fulltime as a janitor having previously worked in retail.  The examiner further noted that the Veteran continues to reside with his aunt and that he has a positive relationship with his girlfriend of five years - this demonstrates an ability to maintain an effective social relationship.  

Based upon this most recent psychiatric assessment, and a review of the pertinent evidence of record, the above examiner assigned the Veteran a GAF score of 55.

Pursuant to the DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds the Veteran's most recently assigned GAF score, in conjunction with his other reported symptoms during the October 2012 examination and at all other times since April 26, 2010, to be consistent with a level of psychiatric disability that warrants an evaluation no greater than the 50 percent currently assigned under DC 9411.  

As summarized above, such an evaluation is proper where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired and abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran has not exhibited all of these symptoms, he has nonetheless demonstrated a worsening in his overall level of psychiatric impairment due to flashbacks, increased irritability and depression,  anxiety, suspiciousness, sleep impairment, a hyperstartle response, mild memory loss, and occasional panic attacks.  Such symptomatology, in the aggregate, most closely approximates the criteria for a higher 50 percent rating during this stage of the appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board acknowledges that the Veteran has highlighted the VA examiner's finding that the Veteran's overall level of PTSD symptomatology was severe in nature as a basis for why an even higher rating should be assigned for his PTSD.  However, the use of terminology such as 'mild,' 'moderate,' and 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. 38 C.F.R. §§ 4.2, 4.6 (2013).  Therefore, while mindful of the VA examiner's finding in this regard, the Board is within its discretion to find that the Veteran's overall psychiatric symptoms since April 26, 2010, have not warranted a rating higher than 50 percent.

Further, while the Veteran has exhibited some increased difficulty with work and social relationships since April 26, 2010, the overall impairment from his service-connected psychiatric disability during this period has more nearly approximated the criteria for the current 50 percent schedular rating.  Moreover, while he has argued that additional compensation is in order, he has neither contended, nor otherwise shown, that the symptomatology underlying his psychiatric disorder has approached a level of disability sufficient to warrant an even higher 70 percent or 100 percent rating.  To warrant such an evaluation, the Veteran would need to demonstrate occupational and social impairment, with deficiencies in most, or all, areas of work, school, family relations, judgment, thinking, or mood.  This he has not done.  On the contrary, the record is clear that he has not exhibited spatial disorientation; neglect of personal appearance or hygiene; obsessional rituals; illogical, obscure, or irrelevant speech; suicidal ideation; or near-continuous panic attacks.  Nor has he demonstrated gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or significant impairment of memory or judgment.  The Veteran also has not shown that he is a persistent danger to himself or others, as evidenced by his ongoing ability to work and maintain close relationships with family members.   

Accordingly, while mindful of the above VA examiner's assessment and the other evidence of worsening mental disorder symptoms, the Board finds that the Veteran has most nearly approximated the 50 percent evaluation assigned for the appeals period since April 26, 2010, and that an even higher schedular evaluation would be improper during this final stage of the appeal.  

III.  Extraschedular Consideration

The Board will also consider whether the Veteran's psychiatric disorder warrants referral for an extraschedular disability rating.  According to the applicable regulation, such a rating is proper in a case involving an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In applying the Thun criteria to the facts of the instant case, the Board acknowledges that the Veteran's psychiatric disorder has been found to interfere with his social and occupational functioning to the extent that he frequently feels agitation towards others and has found it difficult to adjust to the civilian workplace.  However, these symptoms of social and occupational impairment are expressly contemplated by the schedular criteria used to rate his psychiatric disorder throughout the pendency of this appeal.  The Board also considers it significant that, since the effective date of service connection, the Veteran has remained capable of working fulltime.  

Next, the Board observes that neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating in connection with the claim decided herein.  To the contrary, their contentions have been limited to those discussed above, i.e., that his psychiatric disorder is more severe than reflected by the currently assigned schedular ratings.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998) (stating that while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified any factors that may be considered to be exceptional or unusual with respect to that service-connected disability.  Further, the record does not show that the Veteran has required frequent hospitalizations.  

Accordingly, the Board finds that the record does not reflect that the Veteran's psychiatric disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant referral for assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

IV.  Individual Unemployability Consideration

Finally, the Board finds that the record does not support a finding that the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his psychiatric disorder and other service-connected disabilities, either alone or in the aggregate.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, the record reflects that the Veteran has remained capable of fulltime employment throughout the applicable rating periods.  Moreover, notwithstanding his reports of irritability and other symptoms that interfere with his occupational and social functioning, he has not contended or shown that his service-connected psychiatric disorder, tinnitus, and hearing loss, either singularly or jointly, precludes him from obtaining a living wage.  Accordingly, the Rice considerations are inapplicable in this case.


ORDER

Entitlement to an initial, disability rating in excess of 30 percent for a psychiatric disorder, to include posttraumatic stress disorder for the period from October 26, 2007, to April 25, 2010, is denied.

Entitlement to a disability rating in excess of 50 percent for a psychiatric disorder, to include posttraumatic stress disorder for the period since April 26, 2010, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


